Citation Nr: 1800251	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  15-46 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD with alcohol abuse and assigned a 10 percent rating, effective from October 27, 2011.  A Notice of Disagreement was submitted in September 2012; a Statement of the Case was issued in September 2015; a September 2015 rating decision increased the initial to 50 percent, effective from October 27, 2011; and a VA Form 9 was received in December 2015. 


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, in correspondence dated December 2017, the Veteran withdrew his appeal concerning the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD with alcohol abuse. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD with alcohol abuse have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2017). 
In December 2017 correspondence, the Veteran withdrew his appeal concerning the issue of entitlement to an initial disability in excess of 50 percent for PTSD with alcohol abuse.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD with alcohol abuse is dismissed.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


